       Case 2:19-cv-00584-KWR-CG Document 12 Filed 08/03/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ISIAH TRUJILLO,

       Petitioner,

v.                                                               CV No. 19-584 KWR/CG

ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO, et al,

       Respondents.

                                   ORDER TO ANSWER

       THIS MATTER is before the Court on Petitioner Isiah Trujillo’s Amended 28

U.S.C. § 2254 habeas corpus petition, (the “Amended Petition”), (Doc. 11). The Court

has reviewed the Amended Petition pursuant to 28 U.S.C. § 2254 and Habeas Corpus

Rule 4 and determines the claims must be resolved on a full record.

       IT IS THEREFORE ORDERED that the Clerk forward copies of this Order and the

Amended Petition, (Doc. 11), to Respondent Attorney General of the State of New

Mexico (the “AG”).

       IT IS FURTHER ORDERED that the AG answer the Amended Petition, (Doc. 11),

by September 3, 2020. The AG’s answer must address the merits of each claim and

whether the Petitioner has exhausted his state court remedies. If the Amended Petition

is mixed, and contains both exhausted and unexhausted claims, the AG should take a

position on how to proceed (i.e. stay the case while Petitioner exhausts all claims,

overlook exhaustion and dismiss on the merits, delete the unexhausted claims, etc.).

The AG must attach to its answer copies of any filing pertinent to the issue of exhaustion

that was filed by Petitioner in the sentencing court, the state district court, the state court

of appeals, and the state supreme court, together with copies of all memoranda filed by
      Case 2:19-cv-00584-KWR-CG Document 12 Filed 08/03/20 Page 2 of 2



both parties in support or in response to those filings. The AG must also attach to the

answer copies of all state court post-conviction or appellate proceedings. The answer

must describe the procedural history of each claim that Respondents contend is

unexhausted and identify the State procedures that are currently available to Petitioner.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
